I concur in affirming the lower Court's decision. I shall treat the judgment erroneously entered in the city court by the clerk as a valid judgment in view of the fact that the parties to the action so treated it before the trial court from which this appeal is taken. By the terms of the contract, title remained with the C.I.T. until the indebtedness was fully paid; but this does not mean that the C.I.T. by its own acts could not divest itself of that title. By the weight of authority in this country, obtaining a judgment for the value of property, wrongfully taken or retained, does not pass title to the wrongdoer. That title does not pass until that judgment is satisfied. Hodur et al. v.Cutting et al., 248 Ill. App. 145; Davidhizar v. ElginForwarding Co., 89 Or. 89, 173 P. 893. See 26 R.C.L. 1157, sec. 73. Annotation, 15 Ann. Cas. 454.
But I do not think this principle should be applied without exceptions. If the owner by his acts has evidenced the intention to look to the judgment debtor or his property for a satisfaction of his judgment, I think we are justified in concluding that he has waived any right he may have had *Page 497 
to claim in addition thereto that the specific property, which is the subject of his suit, is still owned by him. See Tolman Co.
v. Waite, 119 Mich. 341, 78 N.W. 124, 75 Am. St. Rep. 400. Especially is this fair where the rights of innocent third parties are involved.
In the present case, the C.I.T. executed on their judgment, which execution was returned unsatisfied; then under proceedings instituted against Mr. Miner, obtained an order of the court directing him to pay upon the judgment; and finally, with knowledge of the availability of the dump body to seizure by the sheriff, directed the sheriff, upon execution to first try and satisfy the judgment out of the property of Miner before seizing the dump body. These acts were inconsistent with any thought the C.I.T. may have had that the dump body was theirs for the taking.